DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites an input method. The limitation of providing a two-handed controller comprising corresponding controls in each of opposing halves of the controller, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a two-handed controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, “providing” in the context of this claim encompasses a user controlling something with each of their hands using gestures. Similarly, the limitations of: receiving and operating are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 10.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a controller. The controller is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 1-9 and 11-15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites control input signals in line 11 which renders the claim indefinite because it is unclear whether this is referring to the control input signals recited in line 7 or different signals.
Claim 1 recites the limitation “the position” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 15 are rejected for reasons similar to claim 1.
Claims 2-9, 11-14 are rejected based on their dependency to claims 1 and 10.
Claim 2 recites “a respective half of the controller” in line 3 which renders the claim indefinite, because it is unclear whether this is referring to the respective half recited in claim 1 or a different half.  Claim 11 is rejected for reasons similar to claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2012/0088582 A1 to Wu et al. (hereinafter “Wu”).
Concerning claim 1, Wu discloses an entertainment system (1) comprising

a first of the corresponding controls (433L,R) in each half providing input in at least two dimensions and a second of the corresponding controls (434L,R) in each half providing input in at least one dimension (paragraphs [0030]-[0035], [0042], [0043] – controller may be combined and used as a single controller to operate in a first mode, and may be separated to operate in a second mode in at least two dimensions); and 
an entertainment device (10) comprising a receiver (33, 34, 35) adapted to receive control input signals from the two-handed controller (paragraphs [0044]-[0047] – controller communicates with entertainment device which receives the signals from the controller), and
adapted to operate in a first mode where the received control input signals from the controller are interpreted according to an asymmetric control assignment (paragraphs [0030]-[0035] – controller may be combined and used as a single controller to operate in a first mode which operates as an asymmetric control assignment), and
to operate in a second mode where control input signals from the first and second controls for a respective half of the controller are used to control the position of a respective virtual limb in three dimensions within a virtual environment provided by the entertainment device (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).



Concerning claim 4, Wu discloses in which the second of the corresponding controls in each half is motion detector (paragraphs [0033], [0034]).

Concerning claim 5, Wu discloses in which motion of the controller detected by the motion detector is translated to motion in a depth axis for both limbs to an equal extent (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).

Concerning claim 6, Wu discloses in which motion of the controller detected by the motion detector is translated to motion in a depth axis for the limb whose position is currently or was most recently controlled (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).

Concerning claims 10 and 15, see the rejection of claim 1.

Concerning claim 13, Wu discloses in which the second of the corresponding controls in each half is an accelerometer (paragraph [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US Publication No. 2016/0195940 A1 to Hall (hereinafter “Hall”).

Concerning claims 2 and 11, Wu discloses in which the first of the corresponding controls in each half is one selected from the list consisting of i. a joystick in a respective half of the controller (paragraph [0005]), however lacks specifically disclosing and
Hall discloses ii. a respective part of a touch sensitive panel that occupies part of each opposing half of the controller (paragraphs [0025], [0100] – the input device may 

Concerning claims 7 and 14, Wu lacks specifically disclosing, however, Hall discloses in which the second of the corresponding controls in each half is a light on the controller, operable to be detected in analysis by the entertainment device of a video image capturing an image of the controller to detect motion of the light (paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Concerning claim 8, Wu lacks specifically disclosing, however, Hall discloses in which motion of the light detected by the entertainment device is translated to motion in a depth axis for both limbs to an equal extent (paragraphs [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Concerning claim 9, Wu lacks specifically disclosing, however, Hall discloses in which motion of the light detected by the entertainment device is translated to motion in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715